                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

RONALD DAVIS,

                      Plaintiff,                             Case. No. 17-14115

v.                                                           Honorable Thomas L. Ludington
                                                             Magistrate Judge Patricia T. Morris
COMMISSIONER OF SOCIAL SECURITY,

                  Defendant.
__________________________________________/

ORDER ADOPTING REPORT & RECOMMENDATION, GRANTING DEFENDANT’S
 MOTION FOR SUMMARY JUDGMENT, DENYING PLAINTIFF’S MOTION FOR
     SUMMARY JUDGMENT, AND AFFIRMING THE DECISION OF THE
                        COMMISSIONER

       Plaintiff filed his present application for Disability Insurance Benefits on December 29,

2014, alleging that his disability began August 26, 2014. (R. 8, PageID.148.) The Commissioner

denied the claim. (R. 8, PageID.88-93.) Plaintiff then requested a hearing before an

Administrative Law Judge (ALJ), (R. 8, PageID.99), which occurred on June 22, 2016. (R. 8,

PageID.57-86.) The ALJ issued a decision on September 9, 2016, finding Plaintiff not disabled

during the relevant period. (R. 8, PageID.43-53.) On October 16, 2017, the Appeals Council

denied review, (R. 8, PageID.24-26), and Plaintiff filed for judicial review on December 20,

2017. (R. 1). He moved for summary judgment on June 4, 2018, (R. 14), and the Commissioner

countered with its own Motion three months later, (R. 17).

       The matter was referred to Magistrate Judge Patricia T. Morris. (R. 3). On January 29,

2019, Judge Morris issued a report, recommending that Plaintiff’s motion for summary judgment

be denied, that Defendant’s motion for summary judgment be granted, and that the decision of

the Commissioner be affirmed. (R. 18).
       Although the magistrate judge’s report explicitly states that the parties to this action

could object to and seek review of the recommendation within fourteen days of service of the

report, neither party has filed any objections. The election not to file objections to the magistrate

judge’s report releases the Court from its duty to independently review the record. Thomas v.

Arn, 474 U.S. 140, 149 (1985). The failure to file objections to the report and recommendation

waives any further right to appeal. Id.

       Accordingly, it is ORDERED that the magistrate judge’s report and recommendation, R.

18, is ADOPTED.

       It is further ORDERED that Plaintiff’s Motion for Summary Judgment, R. 14, is

DENIED.

       It is further ORDERED that Defendant’s Motion for Summary Judgment, R. 17, is

GRANTED

       It is further ORDERED that the findings of the Commissioner are AFFIRMED.

                                                              s/Thomas L. Ludington
                                                              THOMAS L. LUDINGTON
                                                              United States District Judge
Dated: March 4, 2019




                                                -2-
